Endicott, J.
At the time the deeds were given by the petitioner to the respondent, Chauncey Street was open and used as a way. The sheriff’s certificate states that it was a private way which the petitioner had laid out some years before, forty feet wide, over his own land, extending from the old line of Broadway. This appears also from the language of both deeds. ■ The first conveys two parcels of land within, and the second one parcel of land without, the limits of the proposed park. All the parcels are bounded on Chauncey Street, and the description of the boundaries of each begins at a point on Chauncey Street a given number of feet distant northeasterly from the line of Broadway. The descriptions clearly refer to a street extending to Broadway as its terminus. This is confirmed by the plan *578referred to in the deeds. The lines drawn upon it, and the words “ Chauncey Street ” within the lines, indicate that the street extended to Broadway over lot No. 2, so called, which is the subject of this controversy. Both deeds, after describing the parcels conveyed by metes and bounds, contain the clause, “ Also all my right, title and interest in said Chauncey Street.” These words are apt and sufficient to convey whatever interest the grantor had in the land over which Chauncey Street, as described, was laid out. Harlow v. Rogers, 12 Cush. 291. Needham v. Judson, 101 Mass. 155. And we are of opinion that all the petitioner’s title tó the land covered by the way passed by the deeds, including the portion between the proposed park and Broadway. There are no words from which we can find a limitation of the grant to that portion of the street which it was proposed to include within the limits of the park, or to that portion of the street immediately adjacent to the several parcels conveyed. An easement in the street passed to the respondent from the fact that the lands conveyed bounded upon it. It has been repeatedly held that the right thus acquired is not merely coextensive with the land conveyed, but extends the entire length of the way as laid out. Tobey v. Taunton, 119 Mass. 404, and cases cited. And the same rule must apply where a grantor conveys, not merely an easement, but all his right, title and interest in a way bounding on the land conveyed.
It is unnecessary to consider the effect of the action of the city in locating the proposed park over a portion of the street. It could not deprive the petitioner pf the right to convey his interest therein, and cannot affect the construction to be given to his deeds.
The ruling of the sheriff was erroneous, and the verdict must be amended, according to the agreement of the parties, by deducting the amount assessed by the jury for damages to lot No. 2, and the Verdict, as thus modified, accepted.